DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 08/10/2021 has been acknowledged and entered. Claims 3-4 have been cancelled. 

	Response to Arguments
Applicant’s arguments, see pages 9-11, filed 08/10/2021, with respect to claims 1-2, 5-7. 11-12, and 15-20 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 

Allowable Subject Matter
Claims 1-2, 5-7. 11-13, and 15-20 are allowed over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-2, 5-7. 11-13, and 15-20 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claim 1 including “wherein the at least one edge cell is formed differently from the inner cells to conduct a current that is lower than a current conducted by the inner cell, when the insulated gate controlled device is in its on state; and the fourth semiconductor layer extending 
. 

In example:
(i) the AAPA in Fig. 1-2 teaches an insulated gate controlled device formed as a die comprising: a first semiconductor layer of a first conductivity type; a second semiconductor layer of a second conductivity type overlying the first semiconductor layer; a third semiconductor layer of the first conductivity type overlying the second semiconductor layer; a fourth semiconductor layer of the second conductivity type overlying the third semiconductor layer; a matrix of cells comprising inner cells and at least one edge cell, wherein each of the inner cells and the at least one edge cell comprises an associated insulated gate within a trench formed at least within the third semiconductor layer to form vertical field effect devices in the inner cells and the at least one edge cell, wherein a vertical structure of npn and pnp transistors is formed, and conduction between the first semiconductor layer and the fourth semiconductor layer is controlled by a voltage applied to the gates; and wherein the at least one edge cell is formed differently from the inner cells to conduct a current that is lower than a current conducted by an inner cell, when the insulated gate controlled device is in its on state but fails to specifically teach the limitations mentioned above.
(ii) Hossain et al. (U.S. Patent Pub. No. 2019/0115436) teaches a similar device comprising at least one edge cell and inner cells, wherein the at least one edge cell is formed different from the inner cells to conduct a current that is lower than a current .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445.  The examiner can normally be reached on Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        August 13, 2021

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894